DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 5, the specification does not support the limitation of each tape-shaped rubber being wound around both the winding start end and the winding finish end, as Fig 2 shows each tape-shaped rubber covering one end but not that other. While Fig 4 does show support for the winding of the tape-shaped rubber covering both ends, examiner notes that Fig 4 represents a different 
Regarding claim 6, the specification does not support the limitation of each tape-shaped rubber being wound as to cover both a tip end of the winding start end and a tip end of the winding finish end, as Fig 2 show each tape-shaped rubber covering one end but not that other. While Fig 4 does show support for the winding of the tape-shaped rubber covering both tip ends, examiner notes that Fig 4 represents a different embodiment compared to Fig 2 where only one tape-shaped rubber member is used as disclosed in [0025-6].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO2018105419, with US20200031175 as English equivalent) in view of Abbot Jr (US1944142), Ioroi (JP2006248037), Engstrom (US2904095) and Special Chem (NPL).
Regarding claim 1, Sato discloses a bead member manufacturing method comprising:
a bead core forming step of winding and stacking a bead wire from a winding start end to a winding finish end and forming a bead core having an annular shape (Fig 3, [0026]),
the bead wire being formed by coating an outer circumferential surface of a metal wire with a topping rubber ([0019];
and a bead wire banding step of winding a tape-shaped rubber around both the winding start end and the winding finish end (Fig 3, [0027]).
While Sato does not explicitly disclose that a winding start end and a winding finish end are wrapped with a tape-shaped rubber respectively and that the length of the tape-shaped rubber wound 
While modified Sato does not explicitly teach a heating step conducted after the bead wire banding step of heating a region including one or both of the winding start end and winding finish end of the bead wire in the bead core and fusing topping rubbers of the adjacent metal wires to one another, wherein, in the heating step, the region including the one or both of the winding start end and the winding finish end of the bead wire is heated in a temperature of  60°C or more and 90°C or less using a temperature control tool including a metal die having a groove to which the bead core is set and a lid fitted to the groove before a bead filler forming step, it would have been obvious to one of ordinary skill in the art prior to the effective priority date to do so as Ioroi, which is within the tire manufacturing art, teaches that a prepared bead core, prior to the injection molding of a bead filler, can be subjected to a heating step of heating a region including one or both of the winding start end and winding finish end of the bead wire after the bead wire is prepared (which would include after the bead wire banding step, [0042-3]), wherein the heating occurs at a temperature below 100 oC (in that [0038] teaches that the mold should not deform at temperatures at 100 oC, implying an operating temperature below 100 oC, oC) using a temperature control tool including a metal die having a groove to which the bead core is set (“lower mold” (7), Fig 8b) and a lid fitted to the groove before a bead filler forming step  (“upper mold” (8), [0042-43]) for the benefit of reducing bead manufacturing cycle time ([0011]). Examiner notes that while the purpose of the upper and lower molds being heated in Ioroi is to prepare the molds for injection molding, the step of heating the mold would still act to heat the bead wire prior to a bead filler forming step and therefore meet the claimed limitations.
While modified Sato does not explicitly teach that an adhesive force of rubber used in each tape-shaped rubber is set to be 1.5 times or more than that of the topping rubber by adding a tackifier to each tape shaped rubber such that the tackiness of each tape-shaped rubber is higher than tackiness of the topping rubber, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Engstrom, which is within the tire manufacturing art, teaches having a side of a material to be wrapped around the bead (“wrapper”) be highly adhesive (C1 L55-59) to avoid crack formation in the tire (C2 L15-17, L21-25) and Special Chem teaches that it is known to add tackifiers to adhesives (tapes being known to use adhesive) to increase the tack of the adhesive, and given that finding an appropriate amount of tackiness for the tape-shaped rubbers, such as it being 1.5 times tackier than that of the bead core, would be considered similar to discovering an optimum value of a result effective variable and therefore be considered to only involve routine skill in the art (see MPEP 2144.05(II)) for the benefit of ensuring good adhesion.
Regarding claim 3, modified Sato teaches all limitations of claim 1 as set forth above. Additionally, Sato teaches that in the bead wire banding step, tape-shaped rubber is wound in a spiral shape a plurality of times ([0024]). 
Regarding claim 4, modified Sato teaches all limitations of claim 1 as set forth above. Additionally, Abbott Jr teaches that in the bead wire banding step, each tape-shaped rubber is wound while being stacked (Fig 6-7).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO2018105419, with US20200031175 as English equivalent), Abbot Jr (US1944142), Ioroi (JP2006248037), Engstrom (US2904095) and Special Chem (NPL) in further view of Tomoya (JP2016088259).
Regarding claim 5, modified Sato teaches all limitations of claim 1 as set forth above. While modified Sato does not explicitly teach that each tape-shaped rubber is wound around the winding start end and the winding finish end, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Tomoya (Fig 5A, B), which is within the tire manufacturing art, teaches wrapping a bead wire (“bead wire” (11)) with two separate tape-shaped rubbers (“corded tape” (204)) so that each tape is wound around both the winding start end (“winding start end” (12)) and the winding finish end (“winding end end” (13)) for the benefit of ensuring the winding ends are effectively secured ([0039]).
Regarding claim 6, modified Sato teaches all limitations of claim 1 as set forth above. While modified Sato does not explicitly teach that each tape-shaped rubber is wound so as to cover a tip end of the winding start end and a tip end of the winding finish end, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Tomoya (Fig 5A, B), which is within the tire manufacturing art, teaches wrapping a bead wire (“bead wire” (11)) with two separate tape-shaped rubbers (“corded tape” (204)) so that each tape is wound around both a tip end of the winding start end (“winding start end” (12)) and a tip end of the winding finish end (“winding end end” (13)) for the benefit of ensuring the winding ends are effectively secured ([0039]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO2018105419, with US20200031175 as English equivalent), Abbot Jr (US1944142), Ioroi (JP2006248037) and Special Chem (NPL) in further view of Mita (US20140144567).
.

Response to Arguments
Applicant's arguments filed 7 December 2021 have been fully considered but they are not persuasive.
Applicant argued that the combination of prior art does not teach the specific tackifying ratio of the tape-shaped rubber being set to be 1.5 times or more. Examiner disagrees, noting that as explained in MPEP 2144.05(II), determining an optimum value for a result effective variable, such as the tackifying ratio, only involves routine skill in the art and that a person of ordinary skill in the art would choose such a value for the benefit of ensuring good adhesion.
In response to applicant's argument that the prior art does not teach the specific length of the tape-shaped rubbers in the circumferential length because the art does not recognize the benefit of securing the weight balance, the fact that applicant has recognized another advantage which would flow Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s arguments, see p.7-8, filed 7 December 2021, with respect to the rejection(s) of claim(s) 1 and 3-4 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of over Sato (WO2018105419, with US20200031175 as English equivalent), Abbot Jr (US1944142), Ioroi (JP2006248037), Engstrom (US2904095) and Special Chem (NPL).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dieckmann (US2996107) teaches heating the bead assembly for good adhesion between bead components (C6 L52-56) as well as an apparatus for wrapping material around a bead (Fig 13-18).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749